Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 5, 2022

                                       No. 04-22-00280-CV

                           HARBOR AMERICA CENTRAL, INC.,
                                     Appellant

                                                 v.

                                        Vielka ARMAND,
                                             Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-01895
                          Honorable Norma Gonzales, Judge Presiding


                                          ORDER
        The parties in this have filed a response stating that the reporter’s record is not necessary
for this court to resolve the issues presented in this appeal. Therefore, we NOTE the court
reporter’s notification of late reporter’s record.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court